In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana

                 ______________________________

                       No. 06-08-00009-CV
                 ______________________________


WM SPECIALTY MORTGAGE, L.L.C., AMC MORTGAGE SERVICES, INC.
     AND AMERIQUEST MORTGAGE COMPANY, Appellants

                                  V.

      RICKEY JOE PRESTON AND JUDY G. PRESTON, Appellees



            On Appeal from the 294th Judicial District Court
                       Van Zandt County, Texas
                      Trial Court No. 05-00396




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        This is an appeal by WM Specialty Mortgage, L.L.C., AMC Mortgage Services, Inc., and

Ameriquest Mortgage Company from a summary judgment. On our initial review of the clerk's

record, received January 25, 2008, this Court noted that the judgment from which the appeal was

brought did not dispose of all issues and all parties. On January 28, we mailed a letter to the

appellants requesting that they show this Court how we had jurisdiction over the appeal.

        We have now received a "Notice Regarding Want of Jurisdiction" from the appellants, stating

that, after their review of the trial court's record, all parties and all claims have not been disposed of

by the judgment.

        The general rule is that a final and appealable judgment must determine the entire

controversy, disposing of all the parties and issues in a case. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001).

        Accordingly, because the judgment of the trial court does not dispose of all parties and all

issues, and is therefore nonappealable, we dismiss the appeal for want of jurisdiction.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         February 11, 2008
Date Decided:           February 12, 2008




                                                    2